


110 HR 1322 IH: Emergency Retiree Health Benefits Protection Act of

U.S. House of Representatives
2007-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1322
		IN THE HOUSE OF REPRESENTATIVES
		
			March 5, 2007
			Mr. Tierney (for
			 himself, Mr. Abercrombie,
			 Mr. Ackerman,
			 Mr. Berman,
			 Mr. Conyers,
			 Mr. Delahunt,
			 Mr. Doggett,
			 Mr. Doyle,
			 Mr. Engel,
			 Mr. Frank of Massachusetts,
			 Mr. Grijalva,
			 Mr. Hinchey,
			 Ms. Hooley,
			 Ms. Jackson-Lee of Texas,
			 Mr. Kagen,
			 Mr. Kennedy,
			 Mr. Kildee,
			 Mr. Kucinich,
			 Mr. Lantos,
			 Ms. Zoe Lofgren of California,
			 Mrs. Lowey,
			 Mr. Lynch,
			 Mrs. Maloney of New York,
			 Mrs. McCarthy of New York,
			 Ms. McCollum of Minnesota,
			 Mr. McDermott,
			 Mr. McGovern,
			 Mr. Meehan,
			 Mr. Michaud,
			 Mr. George Miller of California,
			 Mr. Moran of Virginia,
			 Mr. Murtha,
			 Ms. Norton,
			 Mr. Oberstar,
			 Mr. Olver,
			 Mr. Rothman,
			 Mr. Sherman,
			 Ms. Slaughter,
			 Mr. Stark, and
			 Mr. Wexler) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor, and in addition to the Committee on
			 the Budget, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend title I of the Employee Retirement Income
		  Security Act of 1974 to provide emergency protection for retiree health
		  benefits.
	
	
		1.Short titleThis Act may be cited as the
			 Emergency Retiree Health Benefits
			 Protection Act of 2007.
		2.Findings and
			 purposes
			(a)FindingsThe
			 Congress finds the following:
				(1)Retired
			 participants of group health plans regulated by the
			 Employee Retirement Income Security Act of
			 1974 (ERISA) have been severely harmed by the virtually unchecked
			 practices of sponsors of such plans involving the post-retirement cancellation
			 or reduction of health benefits which retirees counted on receiving for their
			 lifetimes.
				(2)Such widespread
			 post-retirement reductions in retiree health benefits has led to a crisis in
			 retiree health care in which retirees—
					(A)have been unable to
			 substitute individual coverage for the group coverage they lost, or, in order
			 to obtain individual coverage, have jeopardized their economic security in
			 retirement;
					(B)because of
			 preexisting medical conditions cannot obtain substitute coverage that they can
			 afford without depleting their life savings or have been unable to obtain
			 adequate medical care or medical care they had relied on to deal with serious
			 illness;
					(C)have sustained
			 catastrophic illnesses or injuries or otherwise experienced a marked
			 deterioration in their medical conditions or health as a result of
			 post-retirement changes to their medical benefits;
					(D)have been
			 transferred indiscriminately into improperly or inadequately managed health
			 maintenance organizations or other managed care entities, resulting in the
			 worsening rather than improvement of prior medical conditions; and
					(E)in many instances,
			 have failed to obtain adequate relief in the courts due to highly restrictive
			 judicial interpretations which are inconsistent with ERISA’s underlying
			 protective purposes.
					(3)The crisis in
			 retirees healthcare generated by the plan sponsor practice of post-retirement
			 cancellations or reductions of previously promised retiree health benefits has
			 led to a widespread loss of confidence in the integrity of ERISA-regulated
			 group health plans and the ability of ERISA itself to adequately protect
			 retiree health benefits.
				(4)A
			 strong and dependable private sector retiree health system is necessary to the
			 essential health of our Nation’s senior citizens.
				(b)PurposesThe
			 purposes of this Act are to ensure that the reasonable health benefit
			 expectations of retirees from ERISA-regulated group health plans are fulfilled,
			 to minimize the incidence of prolonged legal disputes arising out of the
			 post-retirement cancellation or reduction of retiree health benefits from such
			 plans, and to prevent further adverse effects on retiree health arising from
			 such post-retirement changes. To this end, the purposes of this Act also
			 include the following:
				(1)to
			 safeguard retired participants of group health plans subject to the
			 Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1001 et seq.) from loss or reduction of their health
			 benefits from such plans by barring plan sponsors from canceling or reducing
			 such benefits after the dates such participants retire and when they no longer
			 are able to absorb such losses or reductions without experiencing adverse
			 effects on their health or finances;
				(2)to establish an
			 enforceable obligation on the part of sponsors of such group health plans to
			 restore health benefits previously taken away from retired participants of such
			 plans to the extent such benefits were canceled or altered after the dates such
			 participants retired and the plan sponsor would not sustain substantial
			 business hardship by restoring such benefits; and
				(3)to establish an
			 Emergency Retiree Health Loan Guarantee Program to assist sponsors of group
			 health plans subject to the obligation to restore retiree health benefits under
			 this Act to obtain credit to assist them in discharging such obligations by
			 providing retiree health loan guarantees that would encourage the availability
			 of such credit.
				3.Amendment of
			 Employee Retirement Income Security Act of
			 1974 to provide retiree health benefit protections in group health
			 plans
			(a)In
			 generalSubtitle B of title I of the
			 Employee Retirement Income Security Act of
			 1974 is amended by adding at the end a new part 8 as follows:
				
					8Emergency retiree
				health benefit protections
						801.Prohibition
				against post-retirement reductions of retiree health benefits by group health
				plans
							(a)In
				generalNotwithstanding that a group health plan described in
				subsection (b) may contain a provision reserving the general power to amend or
				terminate the plan or a provision specifically authorizing the plan to make
				post-retirement reductions in retiree health benefits, it shall be prohibited
				for any group health plan, whether through amendment or otherwise, to reduce
				the benefits provided to a retired participant or his or her beneficiary under
				the terms of the plan if such reduction of benefits occurs after the date the
				participant retired for purposes of the plan and reduces benefits that were
				provided to the participant, or his or her beneficiary, as of the date the
				participant retired. Any group health plan provision which purports to
				authorize the reduction of benefits in a manner inconsistent with the foregoing
				prohibition shall be void as against public policy.
							(b)Group health
				planThe term group health plan shall have the same
				meaning as in section 607(1).
							(c)Prohibited
				reduction of benefitsAs used in this section, references to a
				prohibited reduction of benefits means any group health plan amendment or other
				action which has the effect of—
								(1)canceling,
				decreasing or limiting the amount, type, level, or form of any benefit or
				option provided prior to the amendment or action;
								(2)imposing or
				increasing the out-of-pocket costs a retired participant, or his or her
				beneficiary, must pay in order to keep or obtain any benefits that were
				provided to the participant or beneficiary prior to the amendment or action;
				or
								(3)modifying the
				manner by which medical services are delivered under the plan so that after the
				amendment or action a retired participant, or his or her beneficiary, has less
				ready access to the delivery of any such medical services than the participant
				or beneficiary had prior to the amendment or action.
								(d)Treatment of
				plan termination
								(1)In
				generalSubject to paragraph (2), a termination of a group health
				plan shall be treated as violating the prohibition contained in this section
				if, after the termination, the plan sponsor of the terminated plan fails to
				continue to provide to the participants who retired prior to the termination
				and to their beneficiaries the same retiree health benefits that were provided
				prior to the termination.
								(2)WaiverParagraph
				(1) shall not apply in the case of the termination of a group health plan if
				the Secretary issues a waiver under this paragraph in connection with such
				termination. The Secretary shall issue such a waiver if and only if the plan
				sponsor demonstrates to the satisfaction of the Secretary, in accordance with
				regulations prescribed by the Secretary, that such plan sponsor will be unable
				to continue in business unless such a waiver is issued.
								(e)Consent or
				authorization by participantA reduction of benefits shall not be
				treated as prohibited by this section if such reduction is consented to in
				writing by any retired participant or is authorized with respect to the retired
				participant under the terms of one or more agreements which the Secretary finds
				to be collective bargaining agreements between one or more employee
				representatives who were representing such participant at the time of the entry
				into such agreement and one or more employers.
							802.Adoption by
				group health plans of provision barring post-retirement reductions in retiree
				health benefitsEvery group
				health plan shall contain a provision which expressly bars the plan, or any
				fiduciary of the plan, from reducing the benefits provided under the plan to a
				retired participant, or his or her beneficiary, if such reduction affects the
				benefits provided to the participant or beneficiary as of the date the
				participant retired for purposes of the plan and such reduction occurs after
				the participant’s retirement.
						803.Restoration by
				group health plans of benefits reduced after retirement
							(a)In
				generalThe plan sponsor of each group health plan shall provide,
				in accordance with this section, the option of benefit restoration to each
				retired participant that meets the following requirements:
								(1)The retired
				participant is entitled to benefit coverage under the plan as of the date of
				enactment of the Emergency Retiree Health
				Benefits Protection Act of 2007.
								(2)The amount, type,
				level, or form of any benefits or option provided to the retired participant
				under the plan as of the date the participant retired was reduced after the
				participant’s date of retirement. For purposes of the preceding sentence, the
				term reduced has the same meaning as in section 801(c).
								(3)The retired
				participant has elected to restore benefits under the plan within the
				restoration period prescribed by subsection (c) and in accordance with such
				procedures established by the plan pursuant to regulations of the
				Secretary.
								(b)Exception for
				certain plansIn accordance with regulations prescribed by the
				Secretary, subsection (a) shall not apply to any group health plan with less
				than 100 participants both on and after the date of enactment of the
				Emergency Retiree Health Benefits Protection
				Act of 2007.
							(c)Restoration
				periodThe term restoration period means the period
				which—
								(1)begins not later
				than 1 year after the date of enactment of the
				Emergency Retiree Health Benefits Protection
				Act of 2007;
								(2)ends before 2
				years from such date, unless extended by the Secretary pursuant to section
				804(g); and
								(3)is of no less than
				60 days duration.
								(d)Notice
				requirements concerning restoration of benefitsIn accordance
				with regulations prescribed by the Secretary, each group health plan subject to
				the requirements of subsection (a) shall, within no less than 30 days prior to
				the commencement of the plan’s restoration of benefits period, provide written
				notice to each retired participant of the plan who meets the requirements of
				subsection (a) of the following:
								(1)A description of
				all benefits the retired participant is entitled to have restored.
								(2)The administrative
				procedure established under the plan which may be used to submit a claim for
				the restoration of any benefits.
								(3)An itemization of
				the value of each benefit the retired participant is entitled to have restored,
				as determined in accordance with regulations of the Secretary, and the total
				value of all such benefits.
								(4)A description of
				any post-retirement increases in retiree health benefits the retired
				participant received which the plan sponsor could rescind if the retired
				participant asserts a claim for the restoration of benefits.
								(5)An itemization of
				the value of each retiree health benefit the plan sponsor could rescind, as
				determined in accordance with regulations of the Secretary, and the total value
				of all such benefits.
								(6)If the plan
				sponsor has filed an application for a substantial business hardship exemption
				under section 804, the date such application was filed, the date notice of such
				application was given to retired participants entitled to submit a claim for
				the restoration of benefits, and the status of such application as of the date
				of the notice sent pursuant to this subsection.
								(7)Such other
				information in such form and detail as may be prescribed by the Secretary to
				carry out the purposes of this part.
								(e)Deadline for
				restoration of benefitsRegardless of any extension that may be
				granted by the Secretary pursuant to section 804(g), all benefits required to
				be restored under this section shall be restored within no more than 3 years
				from the date of enactment of the Emergency
				Retiree Health Benefits Protection Act of 2007, or the date the
				plan sponsor files an application for an exemption under section 804, whichever
				comes last.
							804.Exemption from
				restoration of benefits requirements
							(a)Application for
				exemptionAny plan sponsor of a group health plan that would
				sustain substantial business hardship if required to fulfill, in whole or in
				part, the restoration of benefits requirements contained in section 803, may
				file an application for an exemption with the Secretary from any or all of such
				requirements.
							(b)Authority for
				waiver or varianceIn response to an application filed by a plan
				sponsor pursuant to subsection (a), the Secretary may waive or vary the
				requirements of section 803 with respect to any or all of such requirements,
				including postponing for reasonable periods of time the obligation of the plan
				sponsor to restore reduced benefits, if the Secretary finds that compliance by
				the plan sponsor with the requirements of section 803 would—
								(1)be adverse to the
				interests of plan participants in the aggregate;
								(2)not be
				administratively feasible; and
								(3)cause substantial
				business hardship to the plan sponsor.
								(c)Factors taken
				into accountFor purposes of this section, the factors to be
				taken into account in determining substantial business hardship shall include
				(but shall not be limited to) whether—
								(1)the plan sponsor
				is operating at an economic loss;
								(2)compliance with
				the restoration of benefits requirements would necessitate substantial future
				reductions in health benefits provided to participants under the plan or cause
				a substantial decline in employment with the plan sponsor;
								(3)it is reasonable
				to expect that the plan will be continued only if a waiver or appropriate
				variance is granted; and
								(4)the provisions of
				the Retiree Health Loan Guarantee Program established under section 805 are
				unavailable to the plan sponsor submitting the application, or, if available,
				still would not provide a sufficient basis for denying a waiver or
				variance.
								(d)Requirement of
				satisfactory evidence
								(1)In
				generalThe Secretary shall, before granting a waiver or variance
				under this section, require each applicant to provide evidence satisfactory to
				the Secretary that the applicant has provided timely written notice of the
				filing of an application for such waiver or variance to each retired
				participant entitled to submit a claim for the restoration of benefits under
				the applicant’s plan.
								(2)TimelinessFor
				purposes of paragraph (1), a written notice shall be considered timely if it is
				provided not later than 60 days prior to the date the plan sponsor files an
				application for a waiver or variance under this section.
								(3)Information
				requiredThe notice referred to in paragraph (1) shall include
				information with respect to the specific relief that will be sought by the plan
				sponsor’s application, the period of time for which relief is sought, and such
				other relevant information as the Secretary may prescribe.
								(e)Participation in
				proceedings by retired plan participantsEach retired participant
				entitled to submit a claim for the restoration of benefits within the meaning
				of this section shall be provided a reasonable opportunity to submit comments
				or otherwise participate in any proceeding established by the Secretary to
				determine whether to grant or deny an application for a waiver or variance
				filed by the retired participant’s plan sponsor.
							(f)Exception for
				certain applicationsThe Secretary shall not be authorized to
				grant any application for a waiver or variance purporting to satisfy the
				requirements of subsection (b) if—
								(1)within the 5-year
				period preceding the date of the plan sponsor’s application the plan sponsor
				could have transferred excess pension assets to a health benefits account
				within the meaning of section 420 of the Internal Revenue Code of 1986 (as in
				effect on the date of the enactment of the Tax Relief Extension Act of 1999)
				but failed to do so, and the plan sponsor is submitting an application on
				behalf of such retiree health account; or
								(2)the plan sponsor
				submitting the application also maintains a fully funded pension plan with
				respect to which—
									(A)retired
				participants eligible to submit a claim for the restoration of benefits under
				section 803 are also eligible to receive ad hoc cost-of-living adjustment
				benefits;
									(B)the assets of the
				fully funded pension plan, over the past 5 years preceding the date of
				application for a waiver or variance, on average have exceeded 120 percent of
				the plan’s liabilities;
									(C)the plan had no
				minimum funding requirement to satisfy within the 5 years preceding the date of
				application for the waiver or variance and the plan sponsor submitting the
				application made no minimum funding contribution to the fully funded pension
				plan during such 5-year period; and
									(D)the plan sponsor
				submitting the application for a waiver or variance failed to provide an ad hoc
				cost-of-living adjustment benefit from the fully funded pension plan during the
				5-year period preceding the date of application for the waiver or
				variance.
									(g)Running of
				restoration period suspendedThe submission of an application for
				a waiver or variance pursuant to this section shall suspend the running of any
				relevant restoration period as specified in subsection (c). Where appropriate,
				the Secretary shall direct the reopening of any relevant restoration period
				upon the final conclusion of proceedings to determine whether an application
				should be granted or denied.
							805.Establishment
				of Emergency Retiree Health Loan Guarantee Program
							(a)DefinitionsFor
				purposes of this section—
								(1)BoardThe
				term Board means the Emergency Retiree Health Loan Guarantee Board
				established under subsection (c).
								(2)ProgramThe
				term Program means the Emergency Retiree Health Loan Guarantee
				Program established under subsection (b).
								(3)Eligible plan
				sponsorThe term eligible plan sponsor means any
				plan sponsor as defined in section 3(16)(B) that maintains a group health plan
				subject to the retiree health benefits restoration requirements of section
				803.
								(b)Establishment of
				Emergency Retiree Health Loan Guarantee ProgramThere is
				established the Retiree Health Loan Guarantee Program, to be administered by
				the Board, the purpose of which is to provide loan guarantees to eligible plan
				sponsors in accordance with this section.
							(c)Retiree Health
				Loan Guarantee Board membershipThere is established a Retiree
				Health Loan Guarantee Board, which shall be composed of—
								(1)the Secretary of
				Labor, who shall serve as Chairman of the Board;
								(2)the Secretary of
				Commerce;
								(3)the Secretary of
				the Treasury;
								(4)the Secretary of
				Health and Human Services; and
								(5)the Chairman of
				the Council of Economic Advisers.
								(d)Retiree Health
				Loan Guarantee Program
								(1)AuthorityThe
				Program may guarantee loans provided by private banking and investment
				institutions to eligible plan sponsors for purposes of assisting such plan
				sponsors to meet their obligations under section 803. Such loan guarantees
				shall be provided to the extent provided in advance in appropriation Acts
				pursuant to paragraph (4) and only in accordance with the procedures, rules,
				and regulations established by the Board.
								(2)Total guarantee
				limitThe aggregate amount of loans guaranteed and outstanding at
				any time under this section may not exceed $5,000,000,000.
								(3)Individual
				guarantee limitThe aggregate amount of loans guaranteed under
				this section with respect to a single eligible plan sponsor may not exceed
				$5,000,000.
								(4)Additional
				costsFor the additional cost of loans guaranteed under this
				subsection, including the costs of modifying the loans, as defined in section
				502 of the Congressional Budget Act of 1974 (2 U.S.C. 661a), there is
				authorized to be appropriated $200,000,000, to remain available until
				expended.
								(e)Requirements for
				loan guaranteesA loan guarantee may be issued under this section
				upon application to the Board by an eligible plan sponsor pursuant to an
				agreement to provide a loan to that eligible plan sponsor by a private bank or
				investment company, if the Board determines that—
								(1)credit is not
				otherwise available to that eligible plan sponsor under reasonable terms and
				conditions sufficient to meet its financing needs with respect to the
				restoration of retiree health benefits, as reflected in the financial and
				business plans of that eligible plan sponsor;
								(2)the prospective
				earning power of that eligible plan sponsor, together with the character and
				value of the security pledged, furnish reasonable assurance of repayment of the
				loan to be guaranteed in accordance with its terms;
								(3)the loan to be
				guaranteed bears interest at a rate determined by the Board to be reasonable,
				taking into account the current average yield on outstanding obligations of the
				United States with remaining periods of maturity comparable to the maturity of
				such loan;
								(4)the loan to be
				guaranteed will materially assist that eligible plan sponsor to discharge its
				obligation to comply with the restoration of benefits requirements contained in
				section 803; and
								(5)the eligible plan
				sponsor has agreed to an audit by the Government Accountability Office prior to
				the issuance of the loan guarantee and annually while any such guaranteed loan
				is outstanding.
								(f)Terms and
				conditions of loan guarantee
								(1)Loan
				durationAll loans guaranteed under this section shall be payable
				in full not later than December 31, 2015, and the terms and conditions of each
				such loan shall provide that the loan may not be amended or any provision
				thereof waived without the consent of the Board.
								(2)Loan
				securityAny commitment to issue a loan guarantee under this
				section shall contain such affirmative and negative covenants and other
				protective provisions that the Board determines are appropriate.
								(3)FeesAn
				eligible plan sponsor receiving a guarantee under this section shall pay a fee
				in an amount equal to 0.5 percent of the outstanding principal balance of the
				guaranteed loan to the Department of the Treasury.
								(g)Reports to
				CongressThe Secretary of Labor shall submit annually to each
				House of the Congress a full report of the activities of the Board under this
				section during 2008 and 2009, and annually thereafter during such period as any
				loan guaranteed under this section is outstanding. Such report shall be
				submitted not later than January 31 of each year (beginning in 2008).
							(h)Salaries and
				administrative expensesFor necessary expenses to administer the
				Program, there is authorized to be appropriated to the Department of Labor (and
				to be transferred to the Office of the Assistant Secretary for Pension and
				Welfare Benefits Administration) $10,000,000, to remain available until
				expended.
							(i)Termination of
				guarantee authorityThe authority of the Board to make
				commitments to guarantee any loan under this section shall terminate on
				December 31, 2013.
							(j)Regulatory
				actionThe Board shall issue such final procedures, rules, and
				regulations as may be necessary to carry out this section not later than 90
				days after the date of enactment of the Emergency Retiree Health Benefits Protection Act of
				2007. In no event shall the Board issue a procedure, rule, or
				regulation which authorizes it to approve or deny any application for a loan
				guarantee in more than 270 days after receipt of such application.
							(k)Emergency
				designationThe entire amount made available to carry out this
				section—
								(1)is designated by
				Congress as an emergency requirement pursuant to section 251(b)(2)(A) of the
				Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C.
				901(b)(2)(A)); and
								(2)shall be available
				only to the extent that an official budget request that includes designation of
				the entire amount as an emergency requirement (as defined in the Balanced
				Budget and Emergency Deficit Control Act of 1985) is transmitted by the
				President to the Congress.
								806.Effect on other
				claims
							(a)Other claims
				unaffectedNothing contained in this part shall be construed to
				alter, impair, or eliminate any claim for retiree health benefits based on
				conduct alleged to violate the terms of a group health plan, any provision of
				this Act (other than this part), or both, regardless of whether such conduct
				occurred prior to, on, or after, the effective date of this part.
							(b)Other causes of
				action not authorizedUnless the conduct giving rise to a claim
				for retiree health benefits is alleged to violate the provisions of this part,
				nothing contained in this part shall be construed to authorize any other cause
				of action for the recovery of retiree health benefits.
							807.RegulationsThe Secretary may promulgate such
				regulations as may be necessary to carry out the provisions of this part. The
				Secretary may promulgate any interim final rules as the Secretary deems are
				appropriate to carry out this part.
						808.EnforcementThe enforcement provisions of sections 501
				and 502 shall be applicable to this
				part.
						.
			(b)Civil penalty
			 SectionSection 502(c) of the Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1132(e)) is amended—
				(1)by redesignating
			 paragraph (9) as paragraph (10); and
				(2)by
			 inserting after paragraph (8) the following new paragraph:
					
						(9)The Secretary may assess a civil
				penalty of not more than $1,000 for each separate violation of section 801,
				802, or 803 by any person individually with respect to each participant or
				beneficiary aggrieved by such
				violation.
						.
				(c)Conforming
			 amendmentThe table of contents in section 1 of such Act is
			 amended by inserting after the item relating to section 734 the following new
			 items:
				
					
						Part 8—Emergency retiree health
				benefit protections
						Sec. 801. Prohibition against
				post-retirement reductions of retiree health benefits by group health
				plans.
						Sec. 802. Adoption by group health
				plans of provision barring post-retirement reductions in retiree health
				benefits.
						Sec. 803. Restoration by group health
				plans of benefits reduced after retirement.
						Sec. 804. Exemption from restoration
				of benefits requirements.
						Sec. 805. Establishment of Emergency
				Retiree Health Loan Guarantee Program.
						Sec. 806. Effect on other
				claims.
						Sec. 807. Regulations.
						Sec. 808.
				Enforcement.
					
					.
			4.Separability of
			 provisionsThe provisions of
			 section 509 of the Employee Retirement Income
			 Security Act of 1974 (29 U.S.C. 1139) shall be applicable to this
			 Act and the amendments made thereby.
		5.Effective
			 dateThe amendments made by
			 this Act shall take effect on the date of the enactment of this Act.
		
